UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission File Number 0-50481 AEOLUS PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 56-1953785 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 26361 Crown Valley Parkway, Suite 150 Mission Viejo, California (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) 949-481-9825 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨ NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Common Stock, par value $.01 per share Outstanding as of August 1, 2011 60,470,718 shares AEOLUS PHARMACEUTICALS, INC. FORM 10-Q For the Quarter Ended June 30, 2011 Table of Contents Page PART I.FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2011 (unaudited) and September 30, 2010 4 Condensed Consolidated Statements of Operations for the Three Months and Nine Months ended June 30, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months ended June 30, 2011 and 2010 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II.OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. (Removed and Reserved) 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 AEOLUS PHARMACEUTICALS, INC. PART I. FINANCIAL INFORMATION Item 1. Financial Statements AEOLUS PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except per share data) June 30, September 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - Prepaids and other current assets 76 46 Total current assets Investment in CPEC LLC 32 32 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Short-term debt - Total current liabilities Warrant liability Total liabilities Commitments and Contingencies (Notes E and H) Stockholders’ equity (deficit): Preferred stock, $.01 par value per share, 10,000,000 shares authorized: Series B nonredeemable convertible preferred stock, 1,600,000 and 600,000 shares authorized as of June 30, 2011 and September 30, 2010, respectively; 526,080 and 475,087 shares issued and outstanding as of June 30, 2011 and September 30, 2010, respectively 5 5 Common stock, $.01 par value per share, 200,000,000 shares authorized;60,470,718 and 56,817,177 shares issued and outstanding as of June 30, 2011 and September 30, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 AEOLUS PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended June 30, Nine Months Ended June 30, Revenue Contract Revenue $ $
